DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Applicant’s election without traverse of Group II, claims 1-6 and 8-14, drawn to a method of manufacturing a bearing component in the reply filed on 09/02/2021 is acknowledged.
Claims 7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.

Claim Objections
Claims 1, 2 and 11 are objected to because of the following informalities: The units are in parentheses giving the appearance that they are optional limitations or reference characters rather than required limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1-6, instant claim 1 requires the satisfaction of “S ≥ 930 / (0.3477 W2 − 1.594 W − 0.804), where S represents an average temperature increasing rate (unit: °C/sec) obtained by dividing the heat treatment temperature by a time required to reach the heat treatment temperature from room temperature, and W represents the thickness (unit: mm)”. One skilled in the art recognizes that a width has to be positive number. However, if one allows the width to have a wide range as required/allowed/claimed by the instant claims, greater than 0 mm, it results in S being negative values which means that a heating rate cannot be satisfied. This is further shown in the dependent claim 6, which requires “the thickness is 5 mm or more and 100 mm or less”. However, the lower limit of “5 mm” as required/allowed/claimed by the instant claim results in a value of -0.0815 °C/second which means that the heating rate is negative and therefore there is no heating but is being cooled. Therefore, since the claims do not clearly set forth bounds for the W, the thickness, and allows the calculation of S to be negative, it is unclear if the claims require heating and/or whether the calculation for S is to be followed, thereby making it unclear to determine what is being claimed. Claims 2-6 are dependents of claim 1 and thereby also indefinite.

Regarding claims 2-3 and 11-12, claims 2 and 11 requires the limitation of
“in the heat treatment step, the heat treatment is conditioned to satisfy a following relationship: 
6.600×10−4 X 2−1.205X+5.539×102 <Y and
1.160×10−3 X 2−2.094X+9.472×102 <Y,
where Y (unit: %) represents a carbide area ratio of the ring-shaped member after the heat treatment step, and X (unit: °C.) represents the heat treatment temperature.”
	It is noted that the equations are second order in nature and do intersect. However, the equations present multiple ranges for Y making it unclear as to what range is to be satisfied to Y>2.2, and the claim also recites Y>4 (for the lower limit of 900°C) as well as Y>8.9, and Y>13.2 which is the narrower statement of the range/limitation (for the lower limit of 1000°C) The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 3 is dependent on claim 2 and thereby also indefinite.

Regarding claims 2-3 and 11-12, claims 2 and 11 requires the limitation of
“in the heat treatment step, the heat treatment is conditioned to satisfy a following relationship: 
6.600×10−4 X 2−1.205X+5.539×102 <Y and
1.160×10−3 X 2−2.094X+9.472×102 <Y,
where Y (unit: %) represents a carbide area ratio of the ring-shaped member after the heat treatment step,, and X (unit: °C.) represents the heat treatment temperature.”
Instant claims require an equation with second order treatment of heat treatment temperature to be less than Y which is a “carbide area ratio of the ring-shaped member after the heat treatment step”. However, the result of Y is only revealed after the heat treatment step whereas X is the heat treatment temperature, which is required during the heat treatment step. Therefore, it is unclear as to how the predecessor can be limited by the successor – in other words, it is unclear how the heat treatment temperature, a parameter of the heat treatment process, can be limited by the carbide area ratio, a result of the heat treatment process. 
Regarding claims 8-14, instant claim 8, the independent claim requires that a heating to a temperature of A1 or higher and 1000°C or lower. However, one skilled in the art recognizes that the A1 transformation is dependent on the composition of the steel. However, instant claims do not recite the composition of the steel and therefore making the determination of the A1 point, the lower limit of the instant claims, not possible and thereby making it unclear to determine the ranges encompassed by the instant claims. Claims 9-14 are dependent on claim 8 and thereby also indefinite.
Regarding claims 5 and 14, instant claims require the limitation of “high carbon chromium bearing steel” and this term is a relative term which renders the claim indefinite.  The term high carbon chromium bearing steel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term has varying composition for carbon and chromium depending on the standard followed and therefore it is unclear to determine the composition of the steel required by the instant claims.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the composition of the steel. (Please see above as to why composition is required to determine the bounds set forth by the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/098988 A1 via its US English equivalent US 2013/0301969 A1 of Yuki (US’969) (cited in IDS dated 06/27/2019).
Regarding claim 1, US 2013/0301969 A1 of Yuki (US’969) teaches [0001] “a method for producing a bearing ring, a bearing ring, and a rolling bearing” which reads on “method for manufacturing a bearing component” of the instant claims.
Further, US’969 teaches {abstract} “preparing a formed body constituted of hypereutectoid steel” and the structure of the bearing in Fig.2, 4, 5 and to comprise [0055] inner ring, outer ring, a plurality of rolling elements arranged between inner and outer rings thereby reading on the preparation step as well as the structure of the ring-shaped member of the instant claim 1 - the thickness is present in the prior art as it is distance between inner and outer rings and therefore the bearing would have a thickness – see also [0110].
Regarding the heat treatment step of the instant claims, US’969 teaches that its heat treatment includes [0011] “heated to a temperature of at least an A1 point”, wherein [0013 “A1 point denotes a point corresponding to a temperature at which the structure of steel starts transformation from ferrite to austenite in a case of heating the steel”, [0011]-[0012] “the whole of the heated region is simultaneously cooled to the temperature of not more than the Ms point” thereby reading on the heat treatment step with heating and cooling of instant claim 1. 
It is noted that the prior art US’969 does not explicitly teach of the heating rate with the specific formulaic expression as claimed in instant claims. However, as noted in the 112 rejection above, the heating rate required by the instant claim encompass negative values. Since the prior art teaches of heating via [0011]-[0012], [0029] “induction heating” “at least an A1 point”, this infers that there is positive change of temperature as time progresses meaning that the inherent rate of heating in the prior art is positive and therefore reads on the heating rate requirements of the instant claim 1
Regarding claims 2 and 3, please see 112 rejection above as to how the claims are indefinite. The prior art US’969 teaches heat treatment temperature of “of at least an A1 point” and teaches retaining temperatures of [0191] “800, 850, 875, 900, 950, and 1000° C” (see also Fig. 10, 11). In addition, the prior art US’969 teaches [0091], [0096] “an area ratio of carbide in rolling contact surface 11 becomes at least 5.2%” and teaches inventive sample with 8.8 area% (Table 1) and “[0189] From the perspective of ensuring sufficient abrasion resistance, the area ratio of carbide is preferably at least 2%, and more preferably at least 4%. On the other hand, since the problem of lowering of the hardness may arise, the area ratio of carbide is preferably not more than 11%, and more preferably not more than 9%.” The claimed ranges of temperature (900-1000°C (claim 2) and 900-950°C (claim 3)) as well as carbide area ratio ( > 2.2 with 900°C in the expression (claim 2) and 8-12 (claim 3) ) lies within or overlaps the ranges provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature/carbide ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 4, prior art US’969 {[0003]-[0004], [0011]-[0012], [0029]-[0031]} teaches induction heating thereby reading on instant limitation.
Regarding claim 5, prior art US’969
Regarding claim 6, prior art US’969 teaches that its bearing component has an outer diameter d1 and an inner diameter d3 wherein inner diameter is smaller than the outer diameter (see Fig. 3) and  teaches [0051] “an inner diameter of at least 1000 mm”, [0149] “In other words, outer ring 31 and inner ring 32 have inner diameters of at least 1000 mm”, [0195] “an outer diameter of φ2000 mm” meaning that the prior art teaches a range exceeding >0 to 500mm (if considering 2000 mm as the outer diameter per the example). The claimed range lies within or overlaps the range provided by the prior art thereby reading on the instant limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over        WO 2012/098988 A1 via its US English equivalent US 2013/0301969 A1 of Yuki (US’969) (cited in IDS dated 06/27/2019), and further in view of US 6194088 B1 of Yoshida (US’088) as evidenced by US 6565677 B1 of Takemura (US’677) (cited in IDS dated 06/27/2019).
Regarding claims 8-10, US 2013/0301969 A1 of Yuki (US’969) teaches [0001] “a method for producing a bearing ring, a bearing ring, and a rolling bearing” which reads on “method for manufacturing a bearing component” of the instant claims.
Further, US’969 teaches {abstract} “preparing a formed body constituted of hypereutectoid steel” and the structure of the bearing in Fig.2, 4, 5 and to comprise [0055] inner ring, outer ring, a plurality of rolling elements arranged between inner and outer rings thereby reading on preparing a workpiece of steel” of instant claim 8.
Regarding the heat treatment step of the instant claims, US’969 teaches that its heat treatment includes [0011] “heated to a temperature of at least an A1 point”, wherein [0013 “A1 point denotes a point corresponding to a temperature at which the structure of steel starts s point” thereby reading on the heat treatment step with heating and cooling of instant claim 8. 
It is noted that the prior art US’969 does not explicitly teach of a) in the heat treatment step the workpiece being heated in an atmosphere substantially free of hydrogen (claim 8), in the heat treatment step the workpiece is heated in an inert gas (claim 9) and after the workpiece is cooled before the tempering is performed the workpiece contains diffusible hydrogen in an amount of 0.1 mass ppm or less (claim 10).
In the same field of endeavor, US 6194088 B1 of Yoshida (US’088) teaches of {abstract, col 1:5-15, 1:35-2:30} bearings made of stainless steels and a method of making it with “quench hardening treatment in vacuum, an inert gas atmosphere such as argon, or a reducing gas atmosphere.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of US’969 and integrate “quench hardening treatment in vacuum, an inert gas atmosphere such as argon, or a reducing gas atmosphere as suggested by US’088. Doing so would be advantageous since this will dehydrogenate the steel keeping the diffusible hydrogen quantity becomes 0.1 ppm or less and therefore will restrain factors of cracking due to flaking as evidenced by US 6565677 B1 of Takemura (US’677) col 8:35-41 (“if such steel is baked or heated and hardened in a vacuum furnace in order to dehydrogenate the steel, the diffusible hydrogen quantity in the steel becomes 0.1 ppm or less. Therefore, an effect to restrain factors of cracking due to flaking is obtained”).
Regarding the “the heat treatment step includes the step of tempering the workpiece” of instant claim 10, US’969
Regarding claims 11 and 12, please see 112 rejection above as to how the claims are indefinite. The prior art US’969 teaches heat treatment temperature of “of at least an A1 point” and teaches retaining temperatures of [0191] “800, 850, 875, 900, 950, and 1000° C” (see also Fig. 10, 11). In addition, the prior art US’969 teaches [0091], [0096] “an area ratio of carbide in rolling contact surface 11 becomes at least 5.2%” and teaches inventive sample with 8.8 area% (Table 1) and “[0189] From the perspective of ensuring sufficient abrasion resistance, the area ratio of carbide is preferably at least 2%, and more preferably at least 4%. On the other hand, since the problem of lowering of the hardness may arise, the area ratio of carbide is preferably not more than 11%, and more preferably not more than 9%.” The claimed ranges of temperature (900-1000°C (claim 11) and 900-950°C (claim 12)) as well as carbide area ratio ( > 2.2 with 900°C in the expression (claim 11) and 8-12 (claim 12)) lies within or overlaps the ranges provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature/carbide ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 13, prior art US’969 {[0003]-[0004], [0011]-[0012], [0029]-[0031]} teaches induction heating thereby reading on instant limitation.
Regarding claim 14, prior art US’969 [0018]-[0019] teaches “high carbon-chromium bearing steel” therefore reading on the instant limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733